DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.    Applicant's amendment filed on 12/21/18 has been entered and made of record.
Claims 1-10, 12, 15, 19, 26 are canceled.
Claims 11, 13- 14, 16- 18, 20- 25, 27- 30 are pending in the application.
Response to Arguments
3.    Applicant’s arguments, see page 7 - 11, of the remarks, filed 11/12/20, with respect to claims 11, 25, and 30 have been fully considered and are persuasive. The rejection of claims 11, 25 and 30 has been withdrawn.
Applicant’s arguments see page 7 – 11, of the remarks, filed 11/12/20, with respect to the rejection of claims 11, 25 and 30, under 103 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US. 2014/0279613 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 - 16, 18, 20, 21, 22- 25, 27- 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US. 2014/0279613 A1).
receiving a brand name ( note fig 4, handbag, shirt brand name) of a product entered by a user through a mobile device ([0069], Figure 7, step 710, manufacturer name; Figure 8A; Note from [0017] that user device 210 in Figure 8A is a mobile device);
receiving image of at least one of a trademark, a logotype, and a brand name on a surface of the product ([0077]-[0078], Figure 7, step 735; Figure 8B);
determining authenticity of the product by using the received image and the received brand name ([0083]-[0084], Figure 7, step 745); and
displaying the authenticity result on a screen of the mobile device ([0092]-[0093], Figure 7, step 755; Figure 8F).
As to claim 13, Lee discloses the method of the authenticity assessment, further comprising sending the brand name and date of the determining in cases where the product is authentic (see paragraph 96 and 0111).

As to claim 16, Lee discloses the method of the authenticity assessment, wherein the product is a leather product (see paragraph 37).
As to claim 18, Lee discloses the method of the authenticity assessment, wherein the product is a bag or a wallet (see paragraph 12).
As to claim 20, Lee discloses the method of the authenticity assessment, wherein the image is captured by the mobile device with attachment (see paragraph 12, 17, 78).
As to claim 21, Lee discloses the method of the authenticity assessment, wherein, the attachment comprising a cover lid having a shape to cover a portion of a surface of an object (see paragraph 86).
As to claim 22, Lee discloses the method of the authenticity assessment, wherein the mobile device is at least one of smartphone, a mobile phone, a tablet, and other device having a camera function (see paragraph 58, 107).
As to claim 23, Lee discloses the method of the authenticity assessment, wherein an image for supporting capturing image by user is displayed on the preview image of the mobile device (see paragraph 12, 17, 78).

Regarding claim 25, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 11.
Regarding claim 27, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 13.
Regarding claim 28, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 14.
Regarding claim 29, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 16.
Regarding claim 30, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable  
over Lee (US. 2014/0279613 A1), as applied to claims 11, 13-14, 16, 18, 20, 21, 22- 25, 27- 30 above and further in view of Matsumaru et al,, (JP 2012-043953 Al).
 Regarding claim 17, Lee discloses detecting counterfeit items. Lee is silent about product having minute unevenness on the surface formed by a graining process.
Matsumaru discloses wherein the product having minute unevenness on the surface formed by a graining process ; "wherein the product has minute unevenness on the surface formed by a graining process (see para: 0040; On the other hand, according to the electronic, component of the present embodiment, since the authentication pattern is formed of grains (colored particles), the individual positions and sizes of the colored particles in the authentication pattern are difficult to be controlled artificially, and there is no reproducibility in the distribution. In the case where an area formed by the density of a plurality of grains, such as a flow pattern, is used as an authentication unit, a tablet arrangement in a resin pot, as in the prior art, or a reproducibility is included depending on the shape of a mold as described above. As regards the distribution within the authentication area of the individual grains, they are less affected by them and, because of the fact that they cannot be controlled in effect, it is possible to eliminate a part which is reproducible from the authentication pattern).



				Other prior art cited 
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US Patent Number: PG PUB No: US 2010/0241528 A1, US 2004/0148260 A1, US 2015/0262347 A1. 
 



.





Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571 -272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm and every Wednesday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Vikkram Bali can be reached on 571-272-7415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htfp://pair-direcf.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Sheela C Chawan/
Primary Examiner, Art Unit 2669